Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-20, claims 1 and 11 recite a method for power adjustment in a user equipment and a user equipment for power adjustment. In claim 1, lines 13-17 recite the received first information is used to determine one antenna port group. It is unclear from the wherein clause where this port group is located. Is this recited antenna port group components of the recited UE of these claims? It is unclear what antenna port group this recitation is referring to since the same or very similar language is recited in claims 8 and 18. Claims 8 and 18 are referring to a base station and not the UE of claims 1 and 11.  Claim 2, lines 4-10 refer to Q target wireless signals are respectively transmitted by Q antenna port groups. Since the Q target wireless signals are recited as being received by the UE, it seems that these Q antenna port groups are located at the base station. Is the one antenna port group recited in the independent claims part of Q antenna port groups found in the base station? Clarification in the claims is requested so it is clear what components are located in the recited UE and base station so the appropriate weight is given to the limitations of those apparatuses. Claims 8 and 18 reciting the base station are rejected for the same reason. This language of the wherein clause is the same or substantially the same so it is unclear where the antenna ports are located. The dependent claims are rejected as well since they do not disclose the answer to this issue.
Regarding claims 2 and 12, lines 5-7 recite measurements for the Q target wireless signals are respectively used to determine the Q reference power values. Where are these measurements taking place and where are these signals used? Are the measurements taking place prior to the transmission so at the base station? Please amend the claims to positively recite the steps of the method for power adjustment in a UE so that the proper scope of the claim can be given to the UE and the base station.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takeda et al (US 2016/0337984).
Regarding claims 1 and 11, Takeda discloses a user equipment for power adjustment and a method for power adjustment in a UE (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1. eNB transmits the TPC commands to the UE.), comprising: 
receiving first information from a base station, the first information being used to trigger a first operation, the first operation including an accumulation reset corresponding to a first power value (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The first information includes the reset command.); 
receiving K piece(s) of target information from the base station, wherein the K piece(s) of target information are received by the UE after triggering of the first operation and K is a positive integer (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1: eNB transmits the TPC commands to the UE. The accumulated TPC commands are the pieces of target information.); and 
transmitting a first wireless signal (Figure 1 shows the communication between the UE and the eNB.). 
Takeda discloses wherein a transmission power value of the first wireless signal is a first power value; the first power value is irrelevant to all piece(s) of target information received prior to triggering the first operation (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The TPC values received prior to the reset command will be reset.); the sum of K power offset value(s) is used to determine the first power value (Paragraph 0010: a user terminal comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. The accumulated transmission power commands will yield the transmission power value. The power commands can be labelled as power offset values.); the K power offset value(s) is(are) respectively indicated by the K piece(s) of target information (Paragraph 0010: a user terminal comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. The accumulated transmission power commands will yield the transmission power value.); the first information is used to determine one antenna port group and the first power value is associated with one antenna port group (the transmission power will be associated with the antenna port group used to transmit the transmit signal at the transmission power level.); the K is a positive integer (a plurality of TPC commands will be transmitted.) the target information is a transmitting power control field (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1: eNB transmits the TPC commands to the UE. The accumulated TPC commands are the pieces of target information.), the first information is a radio resource control layer signaling (paragraph 0103: UL-DL configurations are reported from a base station to a UE via higher level signaling such as RRC.).
Regarding claims 2 and 12, the wherein clause recited in lines 4-10 appear to describe steps that take place at a transmitter that is external to the recited UE. Therefore, the limitations do not limit the recited UE in terms of structure or require steps to be performed in the UE and do not limit the claims in terms of scope.
Regarding claims 3 and 13, these claims refer to the content of the first information that is to be received in the UE. This sub-information block is not recited as being used by the UE in the claims. The content of the signal to be received does not limit the UE in terms structure or require a step to be performed and therefore does not limit the claims in terms of scope. 
Regarding claims 6 and 16, Takeda discloses receiving K DCIs (Paragraph 0033: when controlling the transmission power of an uplink shared channel (PUSCH), two bit TPC commands , which are included in PUSCH allocation information (UL grants) (also referred to as “DCI format 0/4”).);
Wherein the K DCIs respectively comprise the K pieces of target information (Paragraph 0033: when controlling the transmission power of an uplink shared channel (PUSCH), two bit TPC commands , which are included in PUSCH allocation information (UL grants) (also referred to as “DCI format 0/4”).); a first signaling is the latest one among the K DCIs, the first signaling comprises scheduling information of the first wireless signal (Paragraph 0030: j is an index representing the type of scheduling.); the scheduling information comprises at least one of  occupied time domain resources, occupied frequency domain resources, modulation and coding status, hybrid automatic repeat request process numbers, redundancy version, or new data indicator (Paragraph 0030: the variable is an offset that depends on modulation and coding scheme.); the transport channel corresponding to the first wireless signal is an UL-SCH or the physical layer channel corresponds to the first wireless signal is a PUSCH (Paragraph 0033: when controlling the transmission power of an uplink shared channel (PUSCH), two bit TPC commands , which are included in PUSCH allocation information (UL grants) (also referred to as “DCI format 0/4”).).
Regarding claims 7 and 17, the wherein clause recited in lines 1-5 appear to describe steps that take place at a transmitter that is external to the recited UE. Therefore, the limitations do not limit the recited UE in terms of structure or require steps to be performed in the UE and do not limit the claims in terms of scope. In addition, Takeda discloses wherein the phrase “the first power value is associated with the one antenna port group” means that: the measurement of the one antenna port group includes measurements for all of the antenna ports in the one antenna port group or the measurements of the one antenna port group includes the measurements for a part of the antenna ports in the one antenna port group since the measurement of the power from the signal transmitted from the base station will be for the one antenna port that comprises the antenna port group. 
Regarding claims 8 and 18, claims 8 and 18 recite a method for power adjustment in a base station and a base station for power adjustment respectively. In claim 8, lines 3-4 recite the use of information that is transmitted from the base station and lines 6-7 recite when information transmitted from the base station is received in an external device that is not part of the recited base station. The use of information that is transmitted from the recited base station in an external device that is not part of the recited base station does not limit the scope of recited base station in terms of structure nor does it require a step to be performed in a method of power adjustment in a base station. The wherein clause recited in lines 9-17 recites attributes of the signal to be received by the base station. The transmission power value of the signal to be received does not limit the scope of recited base station in terms of structure nor does it require a step to be performed in a method of power adjustment in a base station. Steps that take place at an external device that is not part of the recited base station, such as using a sum of power offset values, using transmitted first information and calculating a first power value, do not limit the scope of recited base station in terms of structure nor do they require steps to be performed in a method of power adjustment in a base station. Therefore, this recitation in claims 8 and 18 are not given patentable weight for a method for power adjustment in a base station or  a base station for power adjustment. The remaining limitations of claims 8 and 18 are addressed as follows.
Takeda discloses a base station for power adjustment and a method for power adjustment in a base station (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1. eNB transmits the TPC commands to the UE.), comprising: 
transmitting first information (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The first information includes the reset command. The UE receives signals from the eNB.); 
transmitting K piece(s) of target information (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1: eNB transmits the TPC commands to the UE. The accumulated TPC commands are the pieces of target information.); and 
receiving a first wireless signal (Figure 1 shows the communication between the UE and the eNB.);
wherein the target information is a transmitting power control field (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1: eNB transmits the TPC commands to the UE. The accumulated TPC commands are the pieces of target information.), the first information is a radio resource control layer signaling (paragraph 0103: UL-DL configurations are reported from a base station to a UE via higher level signaling such as RRC.).
	Regarding claim 9 and 19, these claims refer to the content that is to be transmitted. These claims do not recite a step of generating or calculating that content. The content is simply transmitted via the steps of the receivers recited. The data content to be transmitted does not limit the transmitter to a particular structure nor require a step to be performed and therefore does not limit the claim in terms of scope. 
If it is found that the content or format of conveyed data that is to be transmitted limit a transmitter to a particular structure, Takeda discloses wherein the first information comprises a sub-information block; the sub-information corresponds to the one antenna port group (The transmitted information will correspond to the antenna port group that is transmitting that information.) the sub-information block indicate at least one of index of the one antenna port group, or parameter set of the one antenna port group (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The first information includes the reset command. The UE receives signals from the eNB.); the parameter set includes at least one of a path loss value compensation factor and a type-one desired power (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The first information includes the reset command. The UE receives signals from the eNB. The reset command will be the desired power since the desired power will be the reset power level.), a linear coefficient between a corresponding reference power value and a pathloss value is the compensation factor, a linear coefficient between a corresponding reference power value and a type-one desired power is 1 (The reset command will be the desired power since the desired power will be the reset power level. There will be a one to one relationship between that desired value and the reference power level.).
	Regarding claims 10 and 20, these claims refer to the content of the first wireless signal that is to be received in the base station. This content is not recited as being used by the base station in the claims. The content of the signal to be received does not limit the base station in terms structure or require a step to be performed and therefore does not limit the claims in terms of scope. Claims 10 and 20 recite how the value in the data content is generated at a device external to the recited base station. Attributes of data used in the generated value is also stated in the claims. However, these attributes do not limit the claim in terms of scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 2016/0337984) in view of Ouchi et al (US 2018/0220458).
Regarding claims 4, 5, 14 and 15, Takeda discloses the method and UE stated above. Takeda discloses the first wireless signal  comprises aa first difference value that is a difference between a first limited power and a first reference power (Paragraph 0031: the path loss, which the user terminal calculates from the received power, for example RSRP: reference received signal power of downlink reference signals. The path loss will be the difference.), the first reference power value is linearly related to a reference path loss (Paragraph 0031: the path loss, which the user terminal calculates from the received power, for example RSRP: reference received signal power of downlink reference signals. The path loss will be the difference.);  the reference pathloss is a pathloss value corresponding to the one antenna port group (The pathloss loss will be the path loss between the base and the UE. The signal from the base station is transmitted via the one antenna port group.).
Takeda does not disclose the first reference power value is a power headroom report.
Ouchi discloses a terminal device and method. Paragraph 0387 discloses the base station assumes maximum output power configured by the terminal device from a power headroom report and based on the physical uplink channel received from the terminal device. The base station determines a transmit power control command value for the physical uplink channel and transmits the value to the terminal device. Ouchi discloses the relationship between the power headroom report and the TPC commands. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power headroom report of Ouchi into the TPC system of Takeda to allow an accurate picture of the power control of the communication system to be determined so correct power control can be implemented.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-3, 6-13 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 11-14, 16 and 19,  of U.S. Patent No. 11,204,642 in view of Takeda et al (US 2016/0337984). 
Regarding claims 1 and 11, the reference discloses the limitations recited in the instant claims in claims 1 and 11. The reference does not disclose the specifics regarding the target information and the first information.
Takeda discloses a transmit power control system shown in figure 1. Takeda further discloses wherein the target information is a transmitting power control field (Paragraph 0010: a user terminal controls uplink transmission power and has a receiving section that receives transmission power control (TPC) commands and comprises a control section that controls uplink transmission power based on an accumulated value of the TPC commands. Figure 1: eNB transmits the TPC commands to the UE. The accumulated TPC commands are the pieces of target information.), the first information is a radio resource control layer signaling (paragraph 0103: UL-DL configurations are reported from a base station to a UE via higher level signaling such as RRC.). It would have been obvious for one of ordinary skill in the art before the effect filing date of the claimed invention to include the specifics of the information transmitted to allow for proper transmit power control to take place and for the corresponding signaling to be correctly implemented. This will improve the efficiency and effectiveness of the communication system.
	Claims 2 and 12 correspond to claims 2 and 12 of the reference.
Regarding claims 3 and 13, these claims refer to the content of the first information that is to be received in the UE. This sub-information block is not recited as being used by the UE in the claims. The content of the signal to be received does not limit the UE in terms structure or require a step to be performed and therefore does not limit the claims in terms of scope. 
Claims 6 and 16 correspond to claim 3 of the reference. Regarding claims 6 and 16, Takeda discloses receiving K DCIs (Paragraph 0033: when controlling the transmission power of an uplink shared channel (PUSCH), two bit TPC commands , which are included in PUSCH allocation information (UL grants) (also referred to as “DCI format 0/4”).);
Wherein the K DCIs respectively comprise the K pieces of target information (Paragraph 0033: when controlling the transmission power of an uplink shared channel (PUSCH), two bit TPC commands , which are included in PUSCH allocation information (UL grants) (also referred to as “DCI format 0/4”).); a first signaling is the latest one among the K DCIs, the first signaling comprises scheduling information of the first wireless signal (Paragraph 0030: j is an index representing the type of scheduling.); the scheduling information comprises at least one of  occupied time domain resources, occupied frequency domain resources, modulation and coding status, hybrid automatic repeat request process numbers, redundancy version, or new data indicator (Paragraph 0030: the variable is an offset that depends on modulation and coding scheme.); the transport channel corresponding to the first wireless signal is an UL-SCH or the physical layer channel corresponds to the first wireless signal is a PUSCH (Paragraph 0033: when controlling the transmission power of an uplink shared channel (PUSCH), two bit TPC commands , which are included in PUSCH allocation information (UL grants) (also referred to as “DCI format 0/4”).).
Regarding claims 7 and 17, the wherein clause recited in lines 1-5 appear to describe steps that take place at a transmitter that is external to the recited UE. Therefore, the limitations do not limit the recited UE in terms of structure or require steps to be performed in the UE and do not limit the claims in terms of scope. In addition, Takeda discloses wherein the phrase “the first power value is associated with the one antenna port group” means that: the measurement of the one antenna port group includes measurements for all of the antenna ports in the one antenna port group or the measurements of the one antenna port group includes the measurements for a part of the antenna ports in the one antenna port group since the measurement of the power from the signal transmitted from the base station will be for the one antenna port that comprises the antenna port group. 
Claims 8 and 18 correspond to claims 6 and 16 of the reference. Regarding claims 8 and 18, claims 8 and 18 recite a method for power adjustment in a base station and a base station for power adjustment respectively. In claim 8, lines 3-4 recite the use of information that is transmitted from the base station and lines 6-7 recite when information transmitted from the base station is received in an external device that is not part of the recited base station. The use of information that is transmitted from the recited base station in an external device that is not part of the recited base station does not limit the scope of recited base station in terms of structure nor does it require a step to be performed in a method of power adjustment in a base station. The wherein clause recited in lines 9-17recite attributes of the signal to be received by the base station. The transmission power value of the signal to be received does not limit the scope of recited base station in terms of structure nor does it require a step to be performed in a method of power adjustment in a base station. Steps that take place at an external device that is not part of the recited base station, such as using a sum of power offset values, using transmitted first information and calculating a first power value, do not limit the scope of recited base station in terms of structure nor do they require steps to be performed in a method of power adjustment in a base station. Therefore, this recitation in claims 8 and 18 are not given patentable weight for a method for power adjustment in a base station or  a base station for power adjustment. The remaining limitations of claims 8 and 18 are addressed as follows.
Claims 9 and 19 correspond to claims 9 and 19 of the reference. Regarding claim 9 and 19, these claims refer to the content that is to be transmitted. These claims do not recite a step of generating or calculating that content. The content is simply transmitted via the steps of the receivers recited. The data content to be transmitted does not limit the transmitter to a particular structure nor require a step to be performed and therefore does not limit the claim in terms of scope. 
If it is found that the content or format of conveyed data that is to be transmitted limit a transmitter to a particular structure, Takeda discloses wherein the first information comprises a sub-information block; the sub-information corresponds to the one antenna port group (The transmitted information will correspond to the antenna port group that is transmitting that information.) the sub-information block indicate at least one of index of the one antenna port group, or parameter set of the one antenna port group (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The first information includes the reset command. The UE receives signals from the eNB.); the parameter set includes at least one of a path loss value compensation factor and a type-one desired power (paragraph 0072: A UE receives a MAC control element including reset command information to command resetting of TPC command-accumulated values. The first information includes the reset command. The UE receives signals from the eNB. The reset command will be the desired power since the desired power will be the reset power level.), a linear coefficient between a corresponding reference power value and a pathloss value is the compensation factor, a linear coefficient between a corresponding reference power value and a type-one desired power is 1 (The reset command will be the desired power since the desired power will be the reset power level. There will be a one to one relationship between that desired value and the reference power level.).
	Regarding claims 10 and 20, these claims refer to the content of the first wireless signal that is to be received in the base station. This content is not recited as being used by the base station in the claims. The content of the signal to be received does not limit the base station in terms structure or require a step to be performed and therefore does not limit the claims in terms of scope. Claims 10 and 20 recite how the value in the data content is generated at a device external to the recited base station. Attributes of data used in the generated value is also stated in the claims. However, these attributes do not limit the claim in terms of scope.
5.	Claims 4, 5, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 9, 11-14, 16 and 19,  of U.S. Patent No. 11,204,642 in view of Takeda et al (US 2016/0337984) in view of Ouchi et al (US 2018/0220458).
Regarding claims 4, 5, 14 and 15, Takeda discloses the method and UE stated above. Takeda discloses the first wireless signal  comprises aa first difference value that is a difference between a first limited power and a first reference power (Paragraph 0031: the path loss, which the user terminal calculates from the received power, for example RSRP: reference received signal power of downlink reference signals. The path loss will be the difference.), the first reference power value is linearly related to a reference path loss (Paragraph 0031: the path loss, which the user terminal calculates from the received power, for example RSRP: reference received signal power of downlink reference signals. The path loss will be the difference.);  the reference pathloss is a pathloss value corresponding to the one antenna port group (The pathloss loss will be the path loss between the base and the UE. The signal from the base station is transmitted via the one antenna port group.).
The combination of the reference and Takeda does not disclose the first reference power value is a power headroom report.
Ouchi discloses a terminal device and method. Paragraph 0387 discloses the base station assumes maximum output power configured by the terminal device from a power headroom report and based on the physical uplink channel received from the terminal device. The base station determines a transmit power control command value for the physical uplink channel and transmits the value to the terminal device. Ouchi discloses the relationship between the power headroom report and the TPC commands. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the power headroom report of Ouchi into the TPC system of the combination of the reference and Takeda to allow an accurate picture of the power control of the communication system to be determined so correct power control can be implemented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/13/2022